— Order unanimously affirmed with costs. Memorandum: Petitioner demonstrated paternity by clear and convincing evidence. Family Court’s resolution of credibility issues was not erroneous as a matter of law and was amply supported by the record. The human leucocyte antigen blood test (HLA) indicated a 92.87% probability of paternity and provided additional support for the court’s finding.
The court did not abuse its discretion by awarding support for the child in the sum of $75 per week, or by further directing that respondent reimburse petitioner for the costs of the HLA test, provide medical insurance and pay half of the uninsured medical costs as well as counsel fees in the sum of $2,000 and support arrears at the rate of $25 per week. Contrary to respondent’s suggestion, petitioner did not voluntarily terminate her employment, and the court did consider her future employability as a nurse. Moreover, the hearing record reveals that respondent was not completely candid regarding his monthly expenses for household expenses or the total resources available to satisfy those expenses, and the court was not obliged to accept respondent’s account of his own finances where it was patently unbelievable. (Matter of Vetrano v Calvey, 102 AD2d 932, 933). (Appeal from order of Erie County Family Court, Manz, J. — child support.) Present— Doerr, J. P., Denman, Boomer, Green and Balio, JJ.